DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 April 2022 has been entered.
 
Status of Claims
Applicant's amendments filed on 21 March 2022 have been entered.  Claims 1, 3, 8, 10, and 11 have been amended.  Claims 2, 5, 9, and 12 have been canceled.  No claims have been added.  Claims 1, 3, 4, 6-8, 10, 11, 13, and 14 are still pending in this application, with claims 1 and 8 being independent.

Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive. Applicant argues that “Kim merely discloses the sound information about the strength of the sound signal rather than the orientation, distance, and strength of the sound signal”. However, Examiner notes that Kim, in view of Fukuda is cited as teaching this amended limitation, and that the combination specifically teaches this (Fukuda cited as teaching orientation). See rejection below for detailed explanation. 
Applicant further argues that “Kim in view of Fukuda fails to teach “wherein a dynamic-link library of an operating system running on the host collects a sound signal generated by the application running on the host, and analyzes the sound signal to obtain sound information corresponding to the sound signal, wherein the sound information comprises an orientation, distance, and strength of the sound signal” as recited in claim 1, and “utilizing a dynamic-link library of an operating system running on the host to collect a sound signal generated by the application running on the host, and to analyze the sound signal to obtain sound information corresponding to the sound signal, wherein the sound information comprises an orientation, distance, and strength of the sound signal” as recited in claim 8”. However, Examiner again notes that Kim, in view of Fukuda is cited as teaching this amended limitation, and that the combination specifically teaches this. Examiner also notes that no specific portions of either reference are discussed with respect to this claimed limitation. Thus, Examiner asserts that the combination of references teaches this limitation, as is outlined in the rejection below.
For the remaining claims, Applicant argues for their allowance for the same reasons as above or for dependence to one of the independent claims. It follows that all remaining rejections are maintained for at least the above reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2013/0033644), hereinafter Kim, in view of Fukuda et al. (US Pub. 2017/0264999), hereinafter Fukuda. 
Regarding claim 1, Kim discloses an electronic device, comprising: a display module (Fig. 2; Paragraph [0035]: a display unit, a voice input unit which receives input of a user voice, a motion input unit which receives input of a user motion, and a control unit which controls the display unit); a display controller, configured to control displaying of the display module (Fig. 2; Paragraph [0035]: a display unit, a voice input unit which receives input of a user voice, a motion input unit which receives input of a user motion, and a control unit which controls the display unit); and a host, electrically connected to the display controller (Fig. 3; Paragraph [0301]: voice input unit 110 receives input of a voice that is uttered by a user. The voice input unit 110 converts an input voice signal into an electric signal and outputs the electric signal to the control unit 140); wherein the host executes an application to render a display image, and transmits the display image to the display controller through an image-transmission channel between the host and the display controller, wherein the host collects a sound signal generated by the application running on the host, and analyzes the sound signal to obtain sound information corresponding to the sound signal (Paragraph [0147]: there is provided an electronic apparatus, including: a voice input unit which receives input of a user voice from a mobile device which communicates with the electronic apparatus, and a control unit which, if an application for recognizing a voice is executed in the mobile device and a user voice input to a microphone included in the mobile device is input, recognizes the user voice input to the mobile device and performs a voice task of the electronic apparatus in accordance with the user voice; Paragraph [0201]: there is provided a method for controlling of an electronic apparatus, the method including: displaying an image, receiving input of a first user voice, if the first user voice is input, displaying a first menu guiding at least one voice task on one area of the image in response to the first user voice, receiving input of a second user voice, and performing a voice task corresponding to the second user voice from among the at least one voice task; Paragraph [0566]: application for voice recognition is executed in the external mobile device and a user voice is input. If the mobile device recognizes the user voice, generates a control signal corresponding to the user voice, and then transmits the control signal to the electronic apparatus 100, the control unit 140 may perform a voice task of the electronic apparatus 100 in accordance with the control signal input from the mobile device), wherein the sound information comprises distance, and strength of the sound signal (Paragraphs [0747]-[0763]: Voice recognition attained if a voice start command is input through the voice input unit 110 included in the electronic apparatus 100 is referred to as long-distance voice recognition. If the long-distance voice recognition is performed, an icon 13510 indicating the long-distance voice recognition may be displayed as shown in FIG. 135… if a voice start command is input from the voice input unit 110 included in the electronic apparatus 100, the control unit 140 changes a mode of the electronic apparatus 100 to a first voice task mode. The first voice task mode is a mode in which a voice task is performed in accordance with a user voice input from the voice input unit 110 included in the electronic apparatus…If the icon indicating the long-distance voice recognition is displayed and a user voice is not input to the voice input unit 110 included in the electronic apparatus 100 for a predetermined time, the control unit 140 releases the first voice task mode and changes the mode of the electronic apparatus 100 to a remote control mode in which the electronic apparatus 100 is controlled by a remote controller…Voice recognition attained if a voice start command is input from an apparatus which communicates with the electronic apparatus 100 is referred to as short-distance voice recognition. If the short-distance voice recognition is performed, an icon 13610 indicating the short-distance voice recognition may be displayed as shown in FIG. 136. The apparatus which communicates with the electronic apparatus 100 may be, but not limited to, a remote controller or a mobile phone… If the icon indicating the short-distance voice recognition is displayed and a user voice is not input to the microphone included in the apparatus which communicates with the electronic apparatus 100 for a predetermined time, the control unit 140 releases the second voice task mode and changes the mode of the electronic apparatus 100 to a remote control mode in which the electronic apparatus 100 is controlled by a remote controller; Paragraph [0851]: user voice input through the voice input unit 110 is lower than a predetermined volume, the control unit 140 displays a feedback UI indicating that the user voice is irrecognizable on a first area of the voice assistance information. The feedback UI may include a GUI representing the predetermined volume and a volume of the user voice input through the voice input unit 110 in the form of a bar. The first area may be located on a lower portion of the voice assistance information; Paragraph [0858]: a level of the user voice input through the voice input unit 110 is lower than a predetermined level, the electronic apparatus 100 displays a feedback UI (S14950). The feedback UI may a UI including a message that the user voice is unrecognizable because the level of the user voice is lower than a predetermined level and a message that the user should utter louder), wherein the host transmits the sound information to the display controller, and the display controller generates an on-screen-display (OSD) pattern corresponding to the sound information (Paragraphs [0144]-[0146]: there is provided an electronic apparatus, including: a voice input unit which receives input of a user voice from a mobile device which communicates with the electronic apparatus, and a control unit which, if a user voice input to a microphone included in the mobile device is received from the mobile device through the voice input unit, recognizes the input user voice and performs a voice task of the electronic apparatus in accordance with the recognized user voice…there is provided an electronic apparatus, including: a communication unit which communicates with an external mobile device, and a control unit which, if an application for recognizing a voice is executed in the mobile device and a control signal is received from the mobile device through the communication unit, performs a voice task of the electronic apparatus in accordance with a control signal received from the mobile device, wherein the control signal is generated by the mobile device using a user voice input to a microphone included in the mobile device), overwrites a specific position of the display image with the OSD pattern to generate an output image, and transmits the output image to the display module for displaying (Fig. 61; Paragraphs [0412]- [0415]: voice assistance information, the motion assistance information, the additional item information regarding the voice item, or the additional item information regarding the motion item may be displayed along with a displayed or reproduced image, an application, an OSD, or a recognition candidate, or may be displayed independently. The area where the above information is displayed may be overlapped with an area where the image, the application, the OSD or the recognition candidate is displayed. At least part of the voice assistance information or the motion assistance information may be displayed transparently or semi-transparently. The transparency may be adjusted according to user selection…the display unit 193 may display at least one voice item 811, 812, 813, 814, 815, 816, 817, and 818 in the voice task mode as the voice assistance information. Each of the voice items may be an utterable command. Also, the guide assistance information may include a mode image or a text indicating the voice task mode. The voice assistance information may include a guide area 810 including the at least one voice item or a mode display area 820 displaying a designated mode (for example, the voice task mode or the motion task mode) of the electronic apparatus 100. The mode display area 820 may include at least one of a mode image and a text indicating the designated mode of the voice task mode and the motion task mode. Also, the guide area 810 and the mode display area 820 may be distinctively displayed as shown in FIG. 61 or may be displayed without drawing a boundary between the two areas. The mode display area 820 may be omitted. The location of each of the guide area 810 and the mode display area 820 may be set at the manufacturing time of the electronic apparatus 100, or may arbitrarily set by the user, or the guide area 810 and the mode display area 820 may be dynamically located according to an image displayed along a UI. For example, if an OSD is displayed, the location of each of the guide area 810 and the mode display area 820 may be changed to a certain location out of an area where the OSD is displayed so that the display of the OSD is highlighted. The guide area 810 may be displayed on the lower portion of the display screen and the mode display area 820 may be displayed at a lower center of the display screen. Also, the location of the mode display area 820 may be changed to another location such as a lower right portion independently from the guide area 810 according to configuration).
	Kim does not explicitly disclose a dynamic-link library of an operating system running on the host; or wherein the sound information comprises an orientation.
	However, Fukuda teaches display based on detected sound signals (Paragraph [0018]), further comprising a dynamic-link library of an operating system running on the host (Fig. 20; Fig. 22; Fig. 24; Fig. 25; Paragraphs [0191]-[0193]: Microphone array apparatus MA, when sound-picking up voice, transmits voice data on the voice to voice processing apparatus 250. Voice processing apparatus 250 displays a sound generation source position of the voice that is sound-picked up, as a sound source mark (marker) SD, on the screen ( voice map 265 that will be described below) of display 258…Display 258, which is included in voice processing apparatus 250, may be substituted for camera monitor 271. Furthermore, in a case where voice processing apparatus 250 and picture processing apparatus 270 are integrated into one piece as a monitoring apparatus, a screen (a window) of a display is switched, and thus it is possible that the display is used as a camera monitor and it is also possible that both are displayed at the same time using divisional display…voice processing apparatus 250 sets an IP address of the microphone array apparatus MA, and microphone array apparatus MA is set to be in a state where communication is possible. Additionally, voice processing apparatus 250 enters a preset mode, and causes voice map 265 (refer to FIG. 22) to be displayed on display 258); and wherein the sound information comprises an orientation (Fig. 20; Fig. 22; Fig. 24; Fig. 25; Paragraphs [0175]-[0176]: Signal processing unit 251 is configured with, for example, a Central Processing Unit (CPU), a Micro Processing Unit (MPU), or a Digital Signal Processor (DSP), has sound source direction detection unit 252, directionality formation unit 253, and input and output control unit 254, and performs control processing for generally managing operation of each unit of PC 230, input and output processing of data between each unit, data arithmetic operation (calculation) processing, and data storing processing…sound source direction detection unit 252 estimates in which direction a sound source from which the voice that is sound-picked up in microphone array apparatus MA comes is positioned. In the present embodiment, the direction of the sound source is assumed to be the center of microphone array apparatus MA, is expressed as a horizontal angle of θ and a vertical angle of φ (refer to FIG. 20), and is estimated, for example, using a sound volume. The horizontal angle of θ is an angle within a horizontal plane (a X-Y plane) in an actual space of which an origin is assumed to the center of microphone array apparatus MA, and the vertical angle φ is an inclination with respect to the Z-axis that passes through the center of microphone array apparatus MA). Fukuda teaches that this will allow for user to be presented with further information in order to provide better voice control (Abstract; Paragraphs [0172]-[0179]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim with the features of a dynamic-link library of an operating system running on the host; and wherein the sound information comprises an orientation as taught by Fukuda so as to allow for user to be presented with further information in order to provide better voice control as presented by Fukuda.
Regarding claim 3, Kim discloses the electronic device as claimed in claim 2.
	Kim does not explicitly disclose wherein the OSD pattern is located within a radar interface of an OSD interface of the display module.
	However, Fukuda teaches display based on detected sound signals (Paragraph [0018]), further comprising wherein the OSD pattern is located within a radar interface of an OSD interface of the display module (Fig. 20; Fig. 22; Fig. 24; Fig. 25; Paragraphs [0191]-[0193]: Microphone array apparatus MA, when sound-picking up voice, transmits voice data on the voice to voice processing apparatus 250. Voice processing apparatus 250 displays a sound generation source position of the voice that is sound-picked up, as a sound source mark (marker) SD, on the screen ( voice map 265 that will be described below) of display 258…Display 258, which is included in voice processing apparatus 250, may be substituted for camera monitor 271. Furthermore, in a case where voice processing apparatus 250 and picture processing apparatus 270 are integrated into one piece as a monitoring apparatus, a screen (a window) of a display is switched, and thus it is possible that the display is used as a camera monitor and it is also possible that both are displayed at the same time using divisional display…voice processing apparatus 250 sets an IP address of the microphone array apparatus MA, and microphone array apparatus MA is set to be in a state where communication is possible. Additionally, voice processing apparatus 250 enters a preset mode, and causes voice map 265 (refer to FIG. 22) to be displayed on display 258). Fukuda teaches that this will allow for user to be presented with further information in order to provide better voice control (Abstract; Paragraphs [0172]-[0179]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim with the features of wherein the OSD pattern is located within a radar interface of an OSD interface of the display module as taught by Fukuda so as to allow for user to be presented with further information in order to provide better voice control as presented by Fukuda.
Regarding claim 4, Kim, in view of Fukuda teaches the electronic device as claimed in claim 2, Kim discloses wherein the OSD pattern is located around the inner edge of the display module (Fig. 13; Fig. 61; Paragraph [0356]: FIGS. 13 to 16 are views to explain channel shortcut using voice recognition including a channel number according to an exemplary embodiment. If the electronic apparatus 100 enters the voice task mode and displays the voice assistance information on the lower portion of the display screen and "channel" corresponding to a voice item 812 is recognized through the voice recognition module 130k as shown in FIG. 13, the electronic apparatus 100 displays a guide area 830 to guide a channel number and a channel name on the voice assistance information on the lower end of the display screen as shown in FIG. 14. If the guide area 830 is displayed and a voice "seven" is recognized through the voice recognition module 130k, the electronic apparatus 100 changes a channel to tune to channel 7; Paragraphs [0412]- [0415]: voice assistance information, the motion assistance information, the additional item information regarding the voice item, or the additional item information regarding the motion item may be displayed along with a displayed or reproduced image, an application, an OSD, or a recognition candidate, or may be displayed independently. The area where the above information is displayed may be overlapped with an area where the image, the application, the OSD or the recognition candidate is displayed. At least part of the voice assistance information or the motion assistance information may be displayed transparently or semi-transparently. The transparency may be adjusted according to user selection…the display unit 193 may display at least one voice item 811, 812, 813, 814, 815, 816, 817, and 818 in the voice task mode as the voice assistance information. Each of the voice items may be an utterable command. Also, the guide assistance information may include a mode image or a text indicating the voice task mode. The voice assistance information may include a guide area 810 including the at least one voice item or a mode display area 820 displaying a designated mode (for example, the voice task mode or the motion task mode) of the electronic apparatus 100. The mode display area 820 may include at least one of a mode image and a text indicating the designated mode of the voice task mode and the motion task mode. Also, the guide area 810 and the mode display area 820 may be distinctively displayed as shown in FIG. 61 or may be displayed without drawing a boundary between the two areas. The mode display area 820 may be omitted. The location of each of the guide area 810 and the mode display area 820 may be set at the manufacturing time of the electronic apparatus 100, or may arbitrarily set by the user, or the guide area 810 and the mode display area 820 may be dynamically located according to an image displayed along a UI. For example, if an OSD is displayed, the location of each of the guide area 810 and the mode display area 820 may be changed to a certain location out of an area where the OSD is displayed so that the display of the OSD is highlighted. The guide area 810 may be displayed on the lower portion of the display screen and the mode display area 820 may be displayed at a lower center of the display screen. Also, the location of the mode display area 820 may be changed to another location such as a lower right portion independently from the guide area 810 according to configuration).
Regarding claim 6, Kim, in view of Fukuda teaches the electronic device as claimed in claim 1, Kim discloses wherein the host executes a sound-collecting program and a reporting program, and the sound-collecting program is configured to collect the sound signal generated by the application executed by the host, and to analyze the sound signal to obtain the sound information corresponding to the sound signal, wherein the reporting program transmits the sound information generated by the sound-collecting program to the display controller through a data-transmission channel between the host and the display controller (Paragraphs [0144]-[0147]: there is provided an electronic apparatus, including: a voice input unit which receives input of a user voice from a mobile device which communicates with the electronic apparatus, and a control unit which, if a user voice input to a microphone included in the mobile device is received from the mobile device through the voice input unit, recognizes the input user voice and performs a voice task of the electronic apparatus in accordance with the recognized user voice…there is provided an electronic apparatus, including: a communication unit which communicates with an external mobile device, and a control unit which, if an application for recognizing a voice is executed in the mobile device and a control signal is received from the mobile device through the communication unit, performs a voice task of the electronic apparatus in accordance with a control signal received from the mobile device, wherein the control signal is generated by the mobile device using a user voice input to a microphone included in the mobile device…there is provided an electronic apparatus, including: a voice input unit which receives input of a user voice from a mobile device which communicates with the electronic apparatus, and a control unit which, if an application for recognizing a voice is executed in the mobile device and a user voice input to a microphone included in the mobile device is input, recognizes the user voice input to the mobile device and performs a voice task of the electronic apparatus in accordance with the user voice; Paragraph [0201]: there is provided a method for controlling of an electronic apparatus, the method including: displaying an image, receiving input of a first user voice, if the first user voice is input, displaying a first menu guiding at least one voice task on one area of the image in response to the first user voice, receiving input of a second user voice, and performing a voice task corresponding to the second user voice from among the at least one voice task; Paragraph [0566]: application for voice recognition is executed in the external mobile device and a user voice is input. If the mobile device recognizes the user voice, generates a control signal corresponding to the user voice, and then transmits the control signal to the electronic apparatus 100, the control unit 140 may perform a voice task of the electronic apparatus 100 in accordance with the control signal input from the mobile device).
Regarding claim 7, Kim, in view of Fukuda teaches the electronic device as claimed in claim 3, Fukuda discloses wherein the display controller converts the orientation, distance, and strength of the sound signal into corresponding coordinates and size of an acoustic-positioning point in the radar interface, reads the OSD pattern of the acoustic-positioning point from firmware stored in a storage unit of the electronic device, and overwrites a position of the corresponding coordinates of the radar interface in the display image with the OSD pattern (Kim: Fig. 61; Paragraphs [0412]- [0415]: voice assistance information, the motion assistance information, the additional item information regarding the voice item, or the additional item information regarding the motion item may be displayed along with a displayed or reproduced image, an application, an OSD, or a recognition candidate, or may be displayed independently. The area where the above information is displayed may be overlapped with an area where the image, the application, the OSD or the recognition candidate is displayed. At least part of the voice assistance information or the motion assistance information may be displayed transparently or semi-transparently. The transparency may be adjusted according to user selection…the display unit 193 may display at least one voice item 811, 812, 813, 814, 815, 816, 817, and 818 in the voice task mode as the voice assistance information. Each of the voice items may be an utterable command. Also, the guide assistance information may include a mode image or a text indicating the voice task mode. The voice assistance information may include a guide area 810 including the at least one voice item or a mode display area 820 displaying a designated mode (for example, the voice task mode or the motion task mode) of the electronic apparatus 100. The mode display area 820 may include at least one of a mode image and a text indicating the designated mode of the voice task mode and the motion task mode. Also, the guide area 810 and the mode display area 820 may be distinctively displayed as shown in FIG. 61 or may be displayed without drawing a boundary between the two areas. The mode display area 820 may be omitted. The location of each of the guide area 810 and the mode display area 820 may be set at the manufacturing time of the electronic apparatus 100, or may arbitrarily set by the user, or the guide area 810 and the mode display area 820 may be dynamically located according to an image displayed along a UI. For example, if an OSD is displayed, the location of each of the guide area 810 and the mode display area 820 may be changed to a certain location out of an area where the OSD is displayed so that the display of the OSD is highlighted. The guide area 810 may be displayed on the lower portion of the display screen and the mode display area 820 may be displayed at a lower center of the display screen. Also, the location of the mode display area 820 may be changed to another location such as a lower right portion independently from the guide area 810 according to configuration; Paragraph [0868]: program code to perform the above-described controlling methods may be stored in various types of recording media. Specifically, the program code may be stored in various types of recording media readable by a terminal apparatus, such as a random access memory (RAM), a flash memory, a read only memory (ROM); Fukuda: Fig. 20; Fig. 22; Fig. 24; Fig. 25; Paragraph [0004]: there is a product in which a microphone is mounted in one or several camera apparatuses and audio data is transmitted to a network in a state of being superimposed on picture data; Paragraphs [0191]-[0193]: Microphone array apparatus MA, when sound-picking up voice, transmits voice data on the voice to voice processing apparatus 250. Voice processing apparatus 250 displays a sound generation source position of the voice that is sound-picked up, as a sound source mark (marker) SD, on the screen ( voice map 265 that will be described below) of display 258…Display 258, which is included in voice processing apparatus 250, may be substituted for camera monitor 271. Furthermore, in a case where voice processing apparatus 250 and picture processing apparatus 270 are integrated into one piece as a monitoring apparatus, a screen (a window) of a display is switched, and thus it is possible that the display is used as a camera monitor and it is also possible that both are displayed at the same time using divisional display…voice processing apparatus 250 sets an IP address of the microphone array apparatus MA, and microphone array apparatus MA is set to be in a state where communication is possible. Additionally, voice processing apparatus 250 enters a preset mode, and causes voice map 265 (refer to FIG. 22) to be displayed on display 258).
Regarding claim 8, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 9, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.
Regarding claim 10, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 11, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 13, the limitations of this claim substantially correspond to the limitations of claim 6; thus they are rejected on similar grounds.
Regarding claim 14, the limitations of this claim substantially correspond to the limitations of claim 7; thus they are rejected on similar grounds. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613